Title: From George Washington to William Livingston, 5 April 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters Morris T⟨own 5th Apl 1777⟩

I have the honor of yours of Yesterday. I ⟨may⟩ have been mistaken in my interpretation of you⟨r⟩ Militia Law, but it however leaves open a door ⟨for⟩ much litigation and delay.
As you must certainly be best acquainted with the Circumstances of your own State, I intirely acquiesce with any mode which you may think most expedient in regard to calling out your Militia ⟨at⟩ this time.
I think the removal of the provision ⟨in⟩ the County of Monmouth within reach ⟨of the Enemy,⟩ (if they make descents) of so m⟨uc⟩h ⟨Consequence,⟩ that I shall direct Colo. Form⟨an to set about that⟩ work, as

soon as he collects a sufficient ⟨force to do⟩ it effectually. I have the honor to be with the greatest Regard Sir Yr most obt Servt

Go: Washington

